Title: Abigail Adams to Mary Smith Cranch, 7 February 1801
From: Adams, Abigail
To: Cranch, Mary Smith


				
					
						my Dear sister
						Washington Febry 7th 1801
					
					I Suppose the reason why I have not had a Letter from You for a long time, arrises from Your expectation that I am upon my Journey; the Roads have been represented to me as so intolerable bad, and I know them to be So, that I have been prevaild upon to remain longer than I designd. I now think I shall stay untill after the 13th of Febry, the great important Day which may in its concequences deside the fate of our Country; I feel as it is so near at hand, as tho I could not quit the city untill I know what, or rather who is to be our future Ruler; never were a people placed in more difficut circumstances than the virtuous part of our Countrymen are at the present Crisis— I have turnd, & turnd, and overturned in My mind at various times the merrits & demerrits of the two candidates; long acquaintance private friendship and the full belief that the private Character of one is much purer than the other, inclines me to him who has certainly from Age Succession and public employments the prior Right. yet when I reflect upon the visonary System of Government which will undoubtedly be adopted, the evils which must result from it to the Country, I am sometimes inclined to believe that, the more bold daring and decisive Character would Succeed in Supporting the Government for a longer time.
					
						A Sceptre, snatch’d with an unruly hand
						Must be as boist’rously maintain’d as gain’d;
						And he that stands upon a Slippery place
						Make’s nice of no vile hold to stay him up—
					
					what a lesson upon Elective Governments have we in our Young Republic of 12 years old? what is the difference of Character between a Prince of Wales—& a Burr—? have we any claim to the favour or protection of Providence, when we have against warning admonition and advise Chosen as our chief Majestrate a Man who makes no pretentions to the belief of an all wise and supreem

Govenour of the World, ordering or directing or overruling the events which take place in it. I do not mean that he is an Atheist for I do not think that he is—but he believes Religion only usefull as it may be made a political Engine, and that the outward forms are only as I once heard him express himself, Mere Mummery in short, he is not a believer in the Christian System— the other if he is More of a believer, has More to answer for, because he has gravely offended against those Doctrines by his practise
					Such are the Men whom we are like to have as our Rulers— whether they are given us in wrath to punish us for our sins and transsgressions, the Events will disclose— but if ever we saw a day of darkness—I fear this is one which will be visible untill kindled into flame’s
					My Health is better than it was the first part of the winter; I hope I shall be able to encounter this dreadfull journey, but it is very formidable to me, not only upon account of the Roads, but the Runs of water which have not any Bridges over them, and must be forded— Mr and Mrs Cranch are very well and dinned with me last sunday, as did William and Richard. to day the Judges and Many others with the heads of departments & Ladies dine with me for the last time— My best Regards to all My Friends and acquaintance. with the hope of seeing them e’er long I am / Your truly affectionate / Sister
					
						A Adams
					
				
				
					Susan sends her Duty She has had the hooping cough, but is getting better—
				
			